Citation Nr: 1104678	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for cervical spine 
arthritis.

3.  Entitlement to service connection for hypertension


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from September 1968 to 
September 1988.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision that, in 
pertinent part, reopened and denied the Veteran's claim for 
service connection for a low back disorder, and denied his claims 
for service connection for hypertension and cervical spine 
arthritis.  The Veteran perfected an appeal as to these matters.  
The RO also declined to reopen a claim for service connection for 
a corneal abrasion of the right eye to which he submitted a 
timely notice of disagreement.  An April 2005 rating decision 
granted service connection for a corneal scar of the right eye 
and assigned an initial non-compensable disability evaluation.  
The Veteran submitted a timely notice of disagreement as to that 
evaluation and a statement of the case was issued in January 
2006, but he did not perfect an appeal as to this claim.

In a September 2009 decision, the Board reopened the Veteran's 
previously denied claim for service connection for a low back 
disorder, and then remanded his case to the RO for further 
evidentiary development.  


FINDINGS OF FACT

l.  Resolving reasonable doubt in the Veteran's favor, the 
objective and competent medical evidence of record demonstrates 
that he has a low back disorder, variously diagnosed as lumbar 
spine myofascial pain syndrome, that cannot be dissociated from 
his active military service.

2.  The competent, probative, and credible evidence of record 
preponderates against a finding that the Veteran has cervical 
spine arthritis related to active military service, nor was 
cervical spine arthritis manifested to a compensable degree 
within one year of discharge from active service.

3.  The competent, probative, and credible evidence of record 
preponderates against a finding that the Veteran has hypertension 
related to active military service, including a service-connected 
disability, nor was hypertension manifested to a compensable 
degree within one year of discharge from active service.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, a low back disorder, 
variously diagnosed as lumbar spine myofascial pain syndrome, was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

2.  Cervical spine arthritis was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Hypertension was not incurred in or aggravated by active 
military service to include as due to a service-connected 
disability, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

In view of the favorable disposition of this appeal regarding the 
Veteran's claim for service connection for a low back disorder, 
discussed below, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertaining to his claim, under the 
VCAA.  Also, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the instant 
case, although the Veteran's service connection claim is being 
granted, no disability rating or effective date will be assigned 
and, as set forth below, there can be no possibility of prejudice 
to the Veteran.  As set forth herein, no additional notice or 
development is indicated in the Veteran's claim.  The RO will 
again provide appropriate notice as to the rating criteria and 
effective date to be assigned prior to the making of a decision 
on this matter.

As to the Veteran's remaining service connection claims, upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  By letter dated in March 2004, the RO advised the 
Veteran of VA's notification and duty to assist obligations under 
the VCAA.  The claim was readjudicated in an October 2010 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  The Veteran 
was not provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the claimed 
cervical spine arthritis and hypertension disorders under 
consideration, pursuant to the Court's holding in Dingess.  
However, such notice is moot in this case, as those issues 
addressed in this decision are denied.  See Mayfield v. 
Nicholson, supra.

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records and post-
service medical treatment records were obtained, to the extent 
possible; he has not identified any relevant private medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  

As noted above, in September 2009, the Board remanded the 
Veteran's case to the RO for further development that included 
scheduling the Veteran for a VA examination.  There has been 
substantial compliance with this remand, as the Veteran was 
scheduled for a VA examination regarding his cervical spine 
disorders and hypertension in December 2009.  

The Board finds that this examination report is adequate for 
rating purposes as the claims file was reviewed, the examiner 
reviewed the pertinent history, examined the Veteran and provided 
clinical findings and diagnoses from which the Board can reach a 
fair determination.  The records satisfy 38 C.F.R. § 3.326.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in order 
to prevail.  The Court has also stated, "It is clear that to deny 
a claim on its merits, the evidence must preponderate against the 
claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

II.	Factual Background and Legal Analysis

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis and cardiovascular-renal disease, including 
hypertension, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In addition, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service- 
connected disability, the Veteran shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. 
§ 3.310(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the effect 
that the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, supra.  In 
this regard, the Board must assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating physician, 
it is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran asserts that he has cervical and lumbar spine 
disorders that he attributes to the physically demanding 
activities associated with his work in a combat construction 
engineering division during military service.  He contends that 
his hypertension "may" have been diagnosed within one year of 
his retirement from active service (see February 2004 written 
statement) and that it was due to medication prescribed for his 
back pain (see May 2005 written statement).

A.	Low Back Disorder

The Veteran argues that he has a low back disorder, primarily as 
a result of strenuous physical activities associated with his 
work as a heavy equipment operator in service.  Therefore, he 
maintains that service connection is warranted for a low back 
disability.  After carefully considering the claim in light of 
the record and the applicable law, the Board is of the opinion 
that the evidence is in equipoise. Accordingly, giving the 
Veteran the benefit of the doubt, the appeal will be granted

Service personnel and treatment records reflect that the Veteran 
was a construction equipment operator and technician in service.

Service treatment records reflect the Veteran's complaints of low 
back pain, starting in May 1969 when he was noted to have a mild 
spasm in his lower thoracic and upper lumbar areas.  The 
assessment was mild back strain and possible myositis.  A January 
1974 clinical record indicates that he had low back pain that was 
assessed as muscle strain.  In February 1977, the Veteran was 
seen for low back pain and gave a history of strenuous dancing.  
Objectively, a paravertebral spasm was noted and the clinic 
impression was back strain.  In January 1978, the Veteran 
reported neck and back pain for six months, but results of x-rays 
taken at the time were within normal limits.  

A May 1984 clinical record indicates that the Veteran was a heavy 
equipment operator.  A muscle spasm was diagnosed in May 1986 
when he reported neck and upper back pain.  An October 1986 
record reflects that the Veteran had low back pain assessed as 
lumbosacral strain.  

On a report of medical history completed in January 1988 when he 
was examined for retirement, the Veteran checked yes to having 
recurrent back pain and the examiner noted that he had low back 
pain, 1974, after prolonged standing that was treated with 
therapy.  Upon examination at that time, the Veteran's spine was 
normal.

Post service, a March 1989 VA examination report includes the 
Veteran's reported history that, in 1969, while bending over in 
the shower, his back "locked up and he was not able to 
straighten up," and experienced intermittent pain thereafter.  
Objectively, there was no swelling or tenderness and range of 
motion was within normal limits.  The diagnoses included post 
traumatic arthritis, lumbosacral spine, secondary to low back 
injury.  An orthopedic evaluation was recommended but the Veteran 
did not attend.

Non-VA medical records, dated from 1993 to 2004, indicate that, 
in August 2002, the Veteran gave a history of chronic low back 
pain for more than 20 years and a back brace was diagnosed for 
degenerative joint disease of the lumbar spine.  In March 2003, 
the Veteran again gave a 20 year history of having low back pain 
and the assessment was that the history and clinical findings 
were consistent with musculoligamentous pain.  

According to a February 2005 VA examination report, the examiner 
reviewed the Veteran's medical records.  The Veteran gave a 
history of operating heavy equipment in service that caused much 
bouncing and striking his buttocks on the seat that caused acute 
lumbar spine pain.  He said he was treated by a physician and had 
recurring episodes of lumbar pain.  The Veteran also said that x-
rays taken at Pensacola Naval Hospital showed "arthritis".  
Objectively, there was full range of motion of the lumbar spine.  
Results of x-rays of the lumbar spine taken by VA at the time of 
examination were entirely normal.  

The VA examiner stated that, given the absence of significant x-
ray findings, it was possible that the Veteran had mechanical 
back pain, that meant muscles and ligaments of his back caused 
his discomfort without any significant structural abnormality.  
According to the VA examiner, the Veteran's initial event 
occurred 36 years earlier and it was difficult to associate that 
with his present complaints.  The VA examiner thought it would be 
speculation to try to associate the Veteran's present complaints 
with that event that occurred in service more than 35 years ago.

In a July 2009 written opinion, A.M.G., M.D., M.P.H., said that 
she reviewed the Veteran's claims file and pertinent medical 
records.  She noted his history of serving in a combat 
construction engineering division in which his job included 
operating heavy equipment and building roads and bridges that was 
physically demanding.  Dr. A.M.G. said that causes of mechanical 
low back pain generally were attributed to an acute traumatic 
event but may also include cumulative trauma as an etiology.  The 
severity of an acute traumatic event varied widely, from twisting 
the back to a motor vehicle collision.  It was noted that 
mechanical back pain due to cumulative trauma tended to occur 
more commonly in the workplace.  Dr. A.M.G. cited to pertinent 
medical literature.  

Further, Dr. A.M.G. said that the Veteran was evaluated for and 
treated for trapezius muscle pain and spasm and chronic 
lumbosacral strain in service and gave a history of back pain for 
20 years.  Mechanical back pain was noted by the February 2005 VA 
examiner.  The evidence suggested that the Veteran was engaged in 
physically demanding activities in service.  Assuming the 
Veteran's job description to be true, Dr. A.M.G. opined that it 
was at least as likely as not that the physical demands of his 
work contributed to the development of his chronic back 
condition.

In December 2009, a VA examiner reviewed the Veteran's medical 
records and noted his history of back spasm and pain in service.  
Results of x-rays of the lumbar spine taken at the time of VA 
examination were negative and unchanged from those taken in 
February 2005.  The pertinent diagnosis was lumbar spine 
myofascial pain syndrome.  The VA examiner said that the 
Veteran's neck and back complaints, without significant mechanism 
of injury, were part and parcel of natural exposure and did not 
represent underlying pathology.  She found no significant 
mechanism of acute injury in service.  In the VA examiner's 
opinion, the Veteran's current lumbar disorder was less likely 
than not caused by or related to service.

As to whether the Veteran has a low back disorder related to 
active service, the evidence is in equipoise.  The Veteran 
maintains that he sustained a low back injury in service in 1969 
when he was driving a bulldozer that bounced him around, to which 
he attributes the onset of his chronic low back pain.  Service 
personnel and treatment records do confirm that he was a heavy 
equipment operator, and that he was initially treated for mild 
back strain in May 1969 and subsequently was treated for 
complaints of back pain and spasm although results of x-rays were 
within normal limits.  In February 2005, a VA examiner did not 
associate the Veteran's mechanical back pain with service and 
opined that it would be speculation to do so.  However, opinions 
like this amount to "nonevidence," neither for nor against the 
claim, because service connection may not be based on speculation 
or remote possibility.  See generally Bloom v. West, 12 Vet. App. 
185 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).

But, while, in December 2009, a VA examiner did not associate the 
Veteran's lumbar spine myofascial pain syndrome with an incident 
in service, in July 2009, Dr. A.M.G. apparently did not find the 
Veteran's report of having mechanical back pain inconsistent with 
his report of having a physical demanding job in service.  These 
medical opinions have probative value, and after reviewing the 
record, the Board finds that they are equally plausible and 
equally probative.  Additionally, the Veteran stated that he has 
experienced chronic low back pain since the in-service initial 
complaint in May 1969, an allegation that he is competent to make 
even as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d at 1377; Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  Hence, the Board finds 
that the evidence is in equipoise as to whether the Veteran has a 
low back disorder, variously diagnosed as lumbar spine myofascial 
pain syndrome, as a residual of an in-service event or injury.  

Accordingly, pursuant to 38 U.S.C.A. § 5107, entitlement to 
service connection for a low back disorder, variously diagnosed 
as lumbar spine myofascial pain syndrome, is therefore granted.

B.	 Cervical Spine Arthritis and Hypertension

The Veteran also argues that he has cervical spine arthritis, 
primarily as a result of strenuous physical activities associated 
with his work as a heavy equipment operator in service, and 
hypertension that was diagnosed shortly after service or is due 
to medication he took for back pain.  Therefore, he maintains 
that service connection is warranted for cervical spine arthritis 
and hypertension.  After carefully considering the claims in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the probative evidence of 
record is against these claims and they will be denied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with these claims.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each piece 
of evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).

1.	Cervical Spine Arthritis

Service treatment records indicate that, in January 1978, the 
Veteran complained of upper back and neck pain for the past six 
months and results of x-rays were within normal limits.  Probable 
trapezius muscle strain was noted, and the May 1984 clinical 
record indicates that he was a heavy equipment operator.  In 
February 1988, the Veteran was noted to have a muscle sprain of 
the left rhomboids.  In May of 1986, he was seen with complaints 
of neck pain for one day after driving and denied any injury to 
the area.  Objectively, he had full range of motion with 
discomfort on movement and the assessment was muscle spasm.  

On the Veteran's report of medical history completed in January 
1988 when he was examined for his retirement from service, the 
Veteran checked no to having arthritis and cervical spine 
arthritis was not noted when he was examined at that time.  In 
February 1988, the Veteran was seen for a muscle sprain of the 
left rhomboids.

Post service, during the March 1989 VA examination, the Veteran 
reported having radiating pain in the back of his neck in cold 
weather.  Objectively, there was no tenderness or swelling and 
range of neck motion was within normal limits.  When rotating his 
neck, a popping sound was heard.  The diagnoses included probable 
cervical arthritis.  A cervical spine x-ray was recommended and 
the Veteran was referred for an orthopedic evaluation that he did 
not attend.  

Non-VA medical records, dated from 1993 to 2004, include results 
of cervical spine x-rays taken in September 2002 that show 
degenerative disc disease of the cervical spine, predominantly at 
the C6-C7 level.

The February 2005 VA examination report indicates that the 
Veteran reported that recent x-rays revealed that he had 
arthritis.  Results of x-rays of the cervical spine taken at the 
time of examination showed minimal changes according to the 
radiology report, described as minor reactive changes at one 
level.  

According to the December 2009 VA examination report, results of 
the February 2005 x-rays of the Veteran's cervical spine showed 
minor marginal spurring anteriorly on the vertebral bodies at the 
C6-7 level with normal vertebral heights and alignment.  Results 
of x-rays of the cervical spine taken in December 2009 showed 
moderate disc narrowing with large anterior spurs at C4-C6 and 
mild anterior disc narrowing and spurring at C3-4.  The pertinent 
diagnosis was cervical spine degenerative joint disease at C3-C7 
and degenerative disc disease at C3-C6 with no radiculopathy.  

According to the VA examiner, neck and back complaints, without a 
significant mechanism of injury, were part and parcel of natural 
exposure and do not represent underlying pathology.  The VA 
examiner found no significant mechanism of acute injury during 
the Veteran's active service.  According to this VA physician, 
the Veteran's musculoskeletal complaints and spasms did not cause 
osteoarthritis or degenerative disc disease.  Further, the VA 
examiner said that all individuals have some degenerative changes 
by 40 years of age and that degenerative change progressed 
naturally through life.  According to the VA examiner, a 
July/August 2009 American Medical Association (AMA) Guides 
Newsletter included study results showing that age, familial 
aggregation (genetics, and intrinsic disc loading (body weight 
compared with size of the disc) were the predominant predictors 
of degenerative disc disease.  Thus, the Veteran's cervical 
disorder was less likely than not caused by or related to 
military service.

The Veteran has contended that service connection should be 
granted for cervical spine arthritis.  Although the evidence 
shows that the Veteran currently has degenerative joint disease 
and disc disease in his cervical spine, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other hand, 
the record reflects that his cervical spine was normal on 
retirement from active service and the first post service 
evidence of record of degenerative joint disease and disc disease 
of the cervical spine is from 2002, more than 13 years after the 
Veteran's separation from service.  Moreover, in December 2009, a 
VA examiner opined that the Veteran's cervical spine disorder was 
less likely than not caused by or related to his active military 
service.  In short, no medical opinion or other medical evidence 
relating the Veteran's cervical spine degenerative joint disease 
and disc disease to service or any incident of service has been 
presented.

2.	Hypertension

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, hypertension.  When examined for 
retirement in January 1988, the Veteran's recorded blood pressure 
was 124/80 and his cardiovascular system was normal.

Post service, when examined by VA in March 1989, the Veteran's 
blood pressure was reported as 122/80 (sitting) 130/84 
(recumbent); 120/100 (standing); 150/84 (after exercise); 146/86 
(2 minutes after exercise).  Hypertension was not diagnosed.

Non-VA medical records, dated in November 1993, indicate that the 
Veteran gave a history of being diagnosed with hypertension three 
years earlier and an evaluation for possible hypertension was 
recommended, although it was not diagnosed at that time.  A May 
1996 record includes a diagnosis of hypertension that was well-
controlled and he took prescribed medication for it.  A May 1999 
record reflects an eight year history of hypertension.

The December 2009 VA examination report reflects the Veteran's 
history of hypertension since 1989.  Upon clinical examination, 
the pertinent diagnosis was essential hypertension, medical 
therapy, with no objective evidence to support residuals at this 
time.  The VA examiner opined that the preponderance of the 
medical evidence and sound medical reasoning did not support the 
Veteran's back medication in the causation of hypertension 
without renal disease.  According to the VA examiner, the 
evidence of record showed that the Veteran was not taking chronic 
medications for spine disorders at the onset of his essential 
hypertension.  Based on the evidence of record, his hypertension 
was diagnosed several years after service and was not caused by, 
related to, or aggravated by, back medications.  Nor was the 
Veteran's hypertension caused by or related to his active 
service.  

The Veteran has contended that service connection should be 
granted for hypertension.  Although the evidence of record shows 
that the Veteran currently has essential hypertension, no 
competent medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On the 
other hand, the record reflects that his blood pressure was 
normal on retirement from service and the first post-service 
evidence of record of hypertension is from 1993, more than 5 
years after the Veteran's separation from service.  Moreover, in 
December 2009, a VA examiner opined that the Veteran's 
hypertension was not caused by, related to, or aggravated by back 
medications, nor was it caused by or related to active service.  
In short, no medical opinion or other medical evidence relating 
the Veteran's hypertension to service or any incident of service, 
including a service-connected disability, has been presented.  
See 38 C.F.R. § 3.310, Allen, supra.

The Board acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has first-
hand knowledge, e.g., an injury in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. 
Nicholson, Davidson v. Shinseki, supra.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.  
Id.

Although the Veteran is competent to report that he was engaged 
in strenuous physical activity during service which resulted in 
his claimed cervical spine arthritis and hypertension, the Board 
must still weigh his lay statements against the medical evidence 
of record.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In 
making this credibility determination, the Board does not find 
the Veteran's statements concerning the etiology of the cervical 
spine arthritis and hypertension to be credible, since his 
service treatment records make no reference to such treatment.  
Additionally, the probative and objective medical evidence of 
record shows that he was first treated for hypertension in 
approximately the mid-1990s, and cervical spine arthritis in 
approximately 2002, years after his separation from active duty.  
See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. 
Gober, 10 Vet. App. 388 (1997) (holding that the credibility of 
lay evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self- interest, malingering, desire 
for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson v. Shinseki, quoting Buchanan, 451 F.3d at 1337 ("[T]he 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.") Rather, the Veteran's statements are found to be 
lacking in credibility because they are inconsistent with the 
probative medical and service department evidence that fails to 
reflect his treatment for cervical spine arthritis or other 
cervical spine disability and/or hypertension problems in 
service.

For these reasons and bases, the Board places greater probative 
value on the competent medical and other evidence of record, that 
shows that the Veteran's neck disorder and hypertension are not 
related to his military service, than on his written statements 
in support of his claims.  The evidence reveals no competent 
medical evidence of a nexus between any in-service injury or 
disease and cervical spine arthritis and hypertension.  
Consequently, the Board finds that the preponderance of the 
competent, probative, and credible evidence of record is against 
the Veteran's claims for service connection for cervical spine 
arthritis and hypertension.

Finally, the Veteran, as a lay person without medical training, 
does not meet the burden of providing competent evidence as to 
medical cause and effect, or a diagnosis, merely by presenting 
his own statements.  While the Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., experiencing 
neck pain, neither he nor any lay affiant is capable of making 
medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
404 (1998).  There is no evidence showing, and the Veteran does 
not assert, that he has medical training to provide competent 
medical evidence as to the etiology of the claimed cervical spine 
arthritis and hypertension.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, supra.


ORDER

Service connection for a low back disorder, variously diagnosed 
as lumbar spine myofascial pain syndrome, is granted.

Service connection for cervical spine arthritis is denied.

Service connection for hypertension is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


